Exhibit 10.1

 

AMENDMENT NO. 1 TO MANAGEMENT AGREEMENT

 

THIS AMENDMENT NO. 1 TO MANAGEMENT AGREEMENT (this “Amendment”) is dated as of
May 7, 2012, by and among Starwood Property Trust, Inc., a Maryland corporation
(the “Company”), and SPT Management, LLC, a Delaware limited liability company
(the “Manager”).

 

Capitalized terms used in this Amendment and not otherwise defined shall have
the meanings assigned to them in the Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Company and the Manager are parties to that certain Management
Agreement, dated as of August 17, 2009 (the “Agreement”); and

 

WHEREAS, the Company and the Manager desire to amend, and do hereby amend, the
Agreement as set forth herein.

 

NOW THEREFORE, in consideration of the premises and agreements hereinafter set
forth, the parties hereto hereby agree as follows:

 

1.1          Definition of Core Earnings.  Section 1(a) of the Agreement is
hereby amended and restated by deleting the definition of Core Earnings and
replacing it in its entirety with the following:

 

“Core Earnings” means the net income (loss), computed in accordance with GAAP,
excluding (i) non-cash equity compensation expense, (ii) the Incentive
Compensation, (iii) depreciation and amortization, (iv) any unrealized gains or
losses or other non-cash items that are included in net income for the
applicable reporting period, regardless of whether such items are included in
other comprehensive income or loss, or in net income, (v) one-time events
pursuant to changes in GAAP, and (vi) certain non-cash adjustments, in each case
after discussions between the Manager and the Independent Directors and approved
by a majority of the Independent Directors.

 

1.2          Representations and Warranties.

 

(a)           The Company represents and warrants to the Manager that this
Amendment: (i) has been duly and validly executed and delivered by the Company
and (ii) constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium and other similar
laws and equitable principles related to or limiting creditors’ rights generally
and by general principles of equity.

 

(b)           The Manager represents and warrants to the Company that this
Amendment: (i) has been duly and validly executed and delivered by the Manager
and (ii) constitutes the legal, valid and binding obligation of the Manager,
enforceable against the Manager in accordance with its terms, except as may be
limited by bankruptcy, insolvency,

 

--------------------------------------------------------------------------------


 

reorganization, moratorium and other similar laws and equitable principles
related to or limiting creditors’ rights generally and by general principles of
equity.

 

1.3          Ratification of Agreement.  Except as expressly provided in this
Amendment, all of the terms, covenants, and other provisions of the Agreement
are hereby ratified and confirmed and shall continue to be in full force and
effect in accordance with their respective terms.  From and after the date
hereof, all references to the Agreement shall refer to the Agreement as amended
by this Amendment and each reference in the Agreement to the “date hereof” or
the “date of this Agreement” shall be deemed to refer to August 17, 2009.

 

1.4          Miscellaneous Provisions.  The provisions of Section 16
(Miscellaneous) of the Agreement shall apply mutatis mutandis to this Amendment.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment as of
the date first written above.

 

 

 

Starwood Property Trust, Inc.

 

 

 

 

 

By

/s/ PERRY STEWART WARD

 

 

Name:

Perry Stewart Ward

 

 

Title:

Chief Financial Officer

 

 

 

 

 

SPT Management, LLC

 

 

 

 

 

By

/s/ ANDREW J. SOSSEN

 

 

Name:

Andrew J. Sossen

 

 

Title:

Authorized Signatory

 

Signature Page to Amendment No. 1 to Management Agreement

 

--------------------------------------------------------------------------------